IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00120-CR

                    EX PARTE SANDRA LOUISE GARNER



                           From the 443rd District Court
                                Ellis County, Texas
                             Trial Court No. 43,468CR


                                       ORDER


      On May 6, 2019, Sandra Garner filed a Motion to Supplement Record on Appeal.

Garner specifically requests “… each and every document presently on file with the

Court” from a separate probate proceeding in another court to be included in the

appellate record. The State filed a response to the motion on May 15, 2019, requesting

this Court to deny the motion to supplement.

      Rule 34.5 of the Texas Rules of Appellate Procedure lists the documents to be

included in the appellate record. We cannot consider evidence or documents outside the

appellate record unless it is necessary to determine our jurisdiction. Hutchinson v. State,

2014 Tex. App. LEXIS 4202, 10-13-00120-CR, *7-8 (Tex. App. Waco—2014, pet. ref’d).
Because consideration of the probate file in another case and another court are outside

the appellate record and are not necessary to a determination of our jurisdiction, we

cannot consider them. Garner’s motion to supplement the record is denied.



                                           PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed May 29, 2019




Ex parte Garner                                                                  Page 2